Citation Nr: 1438624	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-18 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder with irritable bowel syndrome, constipation, and diarrhea.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a left wrist disability.  

5.  Entitlement to service connection for traumatic brain injury with headaches and cognitive problems.  

6.  Entitlement to an evaluation higher than 70 percent for generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011, May 2011, and July 2012 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not waived initial AOJ consideration of VA treatment records, uploaded to his Virtual VA electronic claims file in September 2013.  As these records reflect treatment relevant to some of the claims on appeal, remand for initial consideration and readjudication of the claims is required.  

Further, in his March 2010 claim, the Veteran stated that he had been unable to work or attend school for the previous three months, and that he was participating in the VA Vocational Rehabilitation Program.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA Vocational Rehabilitation folder with the claim file.  

2.  Then, after undertaking any other necessary development, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  Any supplemental statement of the case must take into consideration all of the evidence added to the record since the claims were last considered.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

